                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH ANTHONY BARRETT,                         Case No. 19-cv-01923-HSG
                                   8                   Plaintiff,                        ORDER GRANTING EXTENSION OF
                                                                                         TIME TO PRODUCE DOCUMENTS
                                   9             v.
                                                                                         Re: Dkt. No. 13
                                  10     G. BERRY, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Defendants’ request for an extension of time to comply with the

                                  14   deadline for production of documents as set forth the Court’s Order of Service is GRANTED.

                                  15   Dkt. No. 13. Defendants shall produce the documents specified in the Court’s Order of Service by

                                  16   December 2, 2019.

                                  17          This order terminates Dkt. No. 13.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 10/4/2019

                                  20                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  21                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
